Citation Nr: 0007679	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart disease and cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from October 1972 to May 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Reno Regional Office (RO) 
which denied the claim for compensation under 38 U.S.C.A. 
§ 1151 for heart disease and cardiomyopathy.  


FINDING OF FACT

No competent evidence has been submitted linking the 
appellant's heart disease and cardiomyopathy to his use of 
verapamil in VA hospitalization, medical or surgical 
treatment.  


CONCLUSION OF LAW

The claim for compensation under 38 U.S.C.A. § 1151 for heart 
disease and cardiomyopathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, the language of 38 U.S.C.A. § 1151 (West 
1991) in effect when the appellant filed his claim provided 
that when any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of his or her 
own willful misconduct, and such injury or aggravation 
resulted in additional disability or death, disability 
compensation was to be awarded in the same manner as if such 
disability, aggravation, or death were service connected.  
See 38 C.F.R. § 3.358 (1994) (the regulation implementing 
section 1151 to encompass only additional disability 
resulting from VA negligence or accident occurring during 
treatment).  

The law governing claims for compensation benefits under 
38 U.S.C.A. § 1151 has recently been the subject of 
litigation and regulatory change.  In Brown v. Gardner, 513 
U.S. 115 (1994), the U.S. Supreme Court invalidated the 
fault-or-accident requirement of 38 C.F.R. § 3.358(c)(3) 
(1994) and held that section 1151 required only a causal 
connection between VA medical treatment and additional 
disability.  

On March 16, 1995, VA published amended regulations, 
effective retroactively to November 25, 1991, removing from 
38 C.F.R. § 3.358(c)(3) (1994) the "fault" requirement 
struck down by the Supreme Court.  60 Fed. Reg. 14,222 (Mar. 
16, 1995) (now codified at 38 C.F.R. § 3.358(c)(3) (1999).  
The appellant's claim for compensation under 38 U.S.C.A. 
§ 1151 was received at the RO on July 18, 1996.  Because his 
claim was filed after VA published this regulatory change and 
well after the effective date of the change, it is governed 
by the amended regulation rather than the earlier regulation 
interpreted by Gardner.  

The amended 38 C.F.R. § 3.358(c)(1) provides that "[i]t will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."  Section 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  Section 3.358(c)(3) 
now provides that "[c]ompensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Thus, under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  The appellant's claim must be 
evaluated in light of these criteria.?  

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
for compensation under 38 U.S.C.A. § 1151 requires medical 
evidence of a current disability, lay or medical evidence of 
incurrence or aggravation of an injury or disease as a result 
of hospitalization, medical or surgical treatment, and 
medical evidence linking the asserted injury or disease to 
the current disability.  Jones (James), 12 Vet. App. 460 
(1999).  Cf. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (well-
grounded direct service-connection claim requires competent 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of disease or injury in 
service, and competent medical evidence of a nexus between 
the two).  

The appellant contends that he developed heart disease and 
cardiomyopathy from the medication verapamil, prescribed from 
1990 to 1994 through a VA medical facility in Las Vegas in 
treatment of hypertension.  He maintains that in 1994, he was 
taken off verapamil after physicians at a private medical 
facility found indications of congestive heart failure and 
cardiomyopathy.  He alleges that the development of heart 
disease and cardiomyopathy is due to the unmonitored use of 
verapamil during VA medical treatment.  

The claims file includes copies of VA clinical records from 
1990 to 1996, as well as copies of private records covering 
three hospitalizations from October to November 1994, in 
March 1995, and from March to April 1995.  In December 1997 a 
private physician reviewed the appellant's entire claims file 
at the RO's request, including these VA clinical and private 
hospital records, and provided VA with a statement 
summarizing his findings.  The physician noted that the VA 
clinical records prepared prior to October 1994 showed the 
appellant with a longstanding history of hypertension treated 
with a variety of medications, including verapamil.  He was 
admitted to a private hospital in October 1994 with 
congestive heart failure.  During that hospitalization it was 
discovered that he had cardiomyopathy and  it was recommended 
that the verapamil, which is a negative inotropic agent, be 
discontinued.  It was noted that there was no indication in 
the records that the appellant received any verapamil after 
his hospital admission on October 21, 1994.  

The physician also reviewed the March and April 1995 private 
hospital records showing congestive heart failure and chronic 
obstructive pulmonary disease.  These records indicated 
complaints of chest pain, but myocardial infarction was ruled 
out.  The physician again noted that there was no indication 
that the appellant received verapamil after October 1994.  

The physician remarked that it was his impression that the 
appellant developed congestive heart failure and was 
diagnosed with cardiomyopathy in October 1994.  He noted that 
although verapamil had a negative inotropic effect and could 
worsen or aggravate an underlying condition of congestive 
heart failure, there was no evidence in the medical 
literature that verapamil, in and of itself, could cause or 
produce cardiomyopathy.  The physician stated that he could 
not fault a VA physician's use of verapamil as an 
antihypertensive agent in someone such as the appellant not 
known to have an underlying cardiomyopathy since there was no 
evidence in the VA records that a cardiomyopathy existed or 
was diagnosed prior to October 1994.  The physician 
concluded, "I do not feel that there is any evidence that 
substantiates that unmonitored use of verapamil caused or 
aggravated his congestive heart failure or cardiomyopathy."  

The record indicates that the appellant currently has heart 
disease and cardiomyopathy, thereby satisfying the first 
element of a well-grounded claim.  The second element of a 
well-grounded claim under section 1151 requires medical 
evidence of incurrence or aggravation of an injury or disease 
as a result of hospitalization, medical or surgical 
treatment.  The appellant alleges that the use of verapamil 
led directly to the development of cardiomyopathy.  The 
opinion of the private physician in December 1997 runs 
contrary to that lay assertion by the appellant.  The 
physician concludes that there was no evidence substantiating 
the appellant's claim and supporting the concept that 
unmonitored use of verapamil could cause or aggravate heart 
disease or cardiomyopathy.  Thus, the only relevant medical 
opinion does not satisfy the second element of a well-
grounded claim for compensation under section 1151.  

The only other evidence supplied by the appellant in support 
of his claim is his own contentions.  He and his mother 
testified at a May 1999 hearing that he was prescribed 
verapamil until October 1994, that verapamil was discontinued 
when congestive heart failure and cardiomyopathy was noted in 
October 1994, and that since then he has had continuing heart 
disease and cardiomyopathy.  The appellant thus asserts that 
the use of verapamil prior to October 1994 must have caused 
his heart disease.  Statements prepared by lay persons 
ostensibly untrained in medicine, though, cannot constitute 
competent medical evidence to render a claim well grounded.  
A layman can certainly provide an eyewitness account of 
visible symptomatology.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant or 
his mother has the requisite expertise to render a medical 
opinion as to the relationship between the use of verapamil 
and the later development of heart disease or cardiomyopathy.  

Thus, as the medical evidence of record does not indicate 
incurrence or aggravation of an injury or disease as a result 
of VA hospitalization, medical or surgical treatment 
involving the use of verapamil prior to October 1994, the 
appellant has not submitted evidence satisfying the 
requirements of the second element of a well-grounded claim.  
Absent evidence satisfying all three elements, the claim is 
not well grounded.  As the claim is not well grounded, VA 
cannot assist the appellant in developing facts pertinent to 
the claim.  Morton v. West, 12 Vet. App. 477 (1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the May 1999 hearing, the hearing officer and the 
appellant agreed to keep the record open for three weeks so 
that his sister, a cardiac nurse, and his VA treating 
physician could submit statements.  The record does not show 
receipt of any statement from his sister.  The record does 
show receipt of February to April 1999 VA clinical records 
documenting an echocardiogram and the VA treating physician's 
notation of poorly controlled diabetes.  These VA clinical 
records are silent as to any link between the use of 
verapamil prior to October 1994 and the subsequent 
development of congestive heart failure and cardiomyopathy.  
In leaving the record open for receipt of this evidence, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than as being not well 
grounded, was nonprejudicial to the appellant.



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart disease and cardiomyopathy is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 
? Effective on October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 1151 (West 
Supp. 1999).  The effect of the amendment was to reverse Gardner, which held that no showing of 
negligence was necessary for recovery under section 1151.  However, this change in the law is inapplicable 
to the appellant's claim as it was filed before October 1, 1997.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 
1997) (holding that claims for benefits under 38 U.S.C.A. § 1151, filed before October 1, 1997 must be 
adjudicated under the provisions of section 1151 as they existed prior to that date).

